Title: To George Washington from Samuel Milford, 24 September 1788
From: Milford, Samuel
To: Washington, George



Sir
Richmond, Septr the 24th 1788

Inclosed you have, A letter from Major John Poison, as also, one from said Gentleman to me respecting, an enquiry of some Lands in this Country, you will see Sir, by perusing his Letters, the wish, he has, to have early Information in England, and in consequence of his confidence, in me to Act for him, in this Part of the World I have taken the Liberty to write to you Sir Imediatly upon my Arrival in Virginia, (which was the 20th of this month) I then proceeded to Richmond to make the Enquirys He wished me, but could not by any means satisfy myself upon the Business, sufficiently to give him any Satisfaction by letter in the October Packett, but hope by the November Packett to have some, Intelligence, as Coll Harvey of the land, Office, (in this Place) whom I have waited upon, acquaints me that, you are the only Gentleman, in Virginia that can give me the regular and true, account, in what manner those Lands, were, and are now disposed off. I hope you will pardon the liberty, I take in writing tediously Sir, but my Anxious desire to procure Major Polson, early notice, is the only reason, and if you Excellency will do me the favour, to Answer this my Request, and put me, in the right, way, as speedily as Convenient (directed, to the Care, of Coll Burwell Bassett who, lives near where my Ship lyes) I shall esteem it an Honour, conferred On Sir your Excellencys, most Obt and very hume Servt

Samuel Milford

